         Case 3:17-cv-05806-RJB Document 454 Filed 05/06/21 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
                        UNITED STATES COURTHOUSE AT UNION STATION
                              1717 Pacific Avenue, Room 4427
                              Tacoma, Washington 98402-3224


ROBERT J. BRYAN                                                                  Telephone:
United States District Judge                                                 (253) 882-3870
                                          May 6, 2021

TO:      All Counsel in:       C17-5806RJB, State of Washington v The GEO Group, Inc.
                               C17-5769RJB, Nwauzor et al v The GEO Group, Inc.

FROM: Judge Robert J. Bryan

Dear Counsel:

       Attached hereto find the following:

       1. Proposed Court’s Case Introduction to all Jurors;

       2. Proposed Court’s Voir Dire;

       3. Proposed Court’s Preliminary Instructions to the Jury;

       4. Discussion draft of proposed final Court’s Instructions to the Jury; and

       5. Discussion draft of proposed Verdict Form.

       I am mindful that in the discussion draft of the proposed final instructions, I have not
included all of the issues that are in the pleadings. Obviously, the final instructions will
include all issues raised by the evidence that require instructions.

      If I have omitted anything necessary, or if there is error in the first three documents,
please respond in writing before the Supplemental Pretrial Conference set for May 21,
2021.
                                  Sincerely,


                                     A
                                     ROBERT J. BRYAN
                                     United States District Judge
RJB/jvl
Attachments

cc:    Court file
